IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 LATROBE AREA HOSPITAL,                          :   No. 342 WAL 2019
                                                 :
                      Petitioner                 :
                                                 :   Petition for Allowance of Appeal
                                                 :   from the Order of the
               v.                                :   Commonwealth Court
                                                 :
                                                 :
 WESTMORELAND COUNTY BOARD OF                    :
 ASSESSMENT APPEALS, HEMPFIELD                   :
 TOWNSHIP, HEMPFIELD AREA SCHOOL                 :
 DISTRICT AND COUNTY OF                          :
 WESTMORELAND,                                   :
                                                 :
                      Respondents                :


                                         ORDER



PER CURIAM

       AND NOW, this 17th day of March, 2020, the Petition for Allowance of Appeal is

DENIED and the Application to file an amicus brief in support of the petition for allowance

of appeal is DENIED.